DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed 8/12/2021, applicant has submitted an amendment filed 1/12/2022.
Claim(s) 1, 13, 17, 19-20, 22-27, and 29-33, has/have been amended.  Claim(s) 5, 7, 21, and 28, has/have been cancelled.  New Claim(s) 34-38 has/have been added.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Vitaliy Orekhov on 3/9/2022.

Amend the claims (relative to the amendment filed 1/12/2022) to recite as follows (Claims that recite “(Canceled)” are cancelled):

1.	(Currently Amended) A method for receiving data transmitted acoustically, including:

processing the received audio signal to minimize environmental interference within the received audio signal, wherein the received audio signal includes a space between at least some tones of the sequence of tones and a tone length that is proportional to a reverberation time of a room where the audio signal was transmitted; and
decoding the processed signal to extract the data.

2.	(Currently Amended) A method as claimed in claim 1, wherein the acoustically transmitted audio signal is human-audible.

3.	(Currently Amended) A method as claimed in claim 1, wherein the environmental interference is caused by and/or during transmission of the acoustically transmitted audio signal.

4.	(Previously Presented) A method as claimed in claim 1, wherein the environmental interference is reverberation.

5.	(Canceled) 



7.	(Canceled) 

8.	(Previously Presented) A method as claimed in claim 1, wherein an impulse response of an acoustic environment is calculated.

9.	(Previously Presented) A method as claimed in claim 8, wherein the impulse response is calculated via measurements of an acoustic space.

10.	(Previously Presented) A method as claimed in claim 8, wherein the impulse response is processed to generate a transfer function.

11.	(Previously Presented) A method as claimed in claim 10, wherein the received signal is processed using the transfer function. 

12.	(Previously Presented) A method as claimed in claim 1, wherein the acoustically transmitted signal is received via a microphone.


encoding the data into an audio signal comprising a sequence of tones encoding the data,
wherein the audio signal is configured to minimize environmental interference by configuring the sequence of tones to insert a space between at least some tones of the sequence of tones within the audio signal and to include a tone length that is proportional to a reverberation time of a room where the audio signal is to be transmitted.

14.	(Currently Amended) A method as claimed in claim 13, wherein characteristics of at least some tones of the sequence of tones are modified to minimize the environmental interference. 

15.	(Original) A method as claimed in claim 14, wherein the characteristics are modified based upon predictions of interference caused to the sequence of tones when received by a receiver.

16.	(Original) A method as claimed in claim 15, wherein the predictions relate to interference generated by acoustic transmission of the sequence of tones.



18.	(Previously Presented) A method as claimed in claim 13, wherein the environmental interference is reverberation.

19.	(Currently Amended) A method as claimed in claim 13, wherein the audio signal is configured by configuring the sequence of tones such that frequencies of at least some tones of the sequence of tones are arranged from high to low.

0.	(Currently Amended) A method as claimed in claim 19, wherein frequencies of a plurality of tones at the beginning of the audio signal are arranged from high to low.

21.	(Canceled) 

22.	(Currently Amended) A method for encoding data for acoustic transmission, including:
	encoding the data into an audio signal comprising a sequence of tones encoding the data,


23.	(Previously Presented) A method as claimed in claim 22, wherein the audio signal is configured by configuring the sequence of tones to avoid repeating same or similar frequency tones one after the other.

24.	(Previously Presented) A method as claimed in claim 22, wherein the environmental interference is reverberation.

25.	(Previously Presented) A method as claimed in claim 13, further comprising acoustically transmitting the audio signal for receipt by a microphone.

26.	(Currently Amended) An apparatus for receiving data transmitted acoustically, the apparatus comprising one or more processors configured to:
	receive an acoustically transmitted audio signal comprising a sequence of tones encoding the data;
	process the received audio signal to minimize environmental interference within the received audio signal, wherein the received audio signal includes a 
decode the processed signal to extract the data.

27.	(Currently Amended) A system for receiving data transmitted acoustically, including:
	a first device comprising a speaker for acoustically transmitting an audio signal comprising a sequence of tones encoding the data and one or more processors; and
	a second device comprising a microphone for acoustically receiving an audio signal including the transmitted audio signal and environmental interference and one or more processors configured to:
		process the received audio signal to minimize the environmental interference within the received audio signal, wherein the received audio signal includes a space between at least some tones of the sequence of tones and a tone length that is proportional to a reverberation time of a room where the transmitted audio signal was transmitted; and
		decode the processed signal to extract the data.

28.	(Canceled)


	receive an acoustically transmitted audio signal comprising a sequence of tones encoding data;
	process the received audio signal to minimize environmental interference within the received audio signal, wherein the received audio signal includes a space between at least some tones of the sequence of tones and a tone length that is proportional to a reverberation time of a room where the audio signal was transmitted; and
	decode the processed signal to extract the data.

30.	(Currently Amended) An apparatus for encoding data for acoustic transmission, the apparatus comprising one or more processors configured to: 
encode the data into an audio signal including a sequence of tones encoding the data, 
wherein the audio signal is configured to minimize environmental interference by configuring the sequence of tones to insert a space between at least some tones of the sequence of tones within the audio signal and to include a tone length that is proportional to a reverberation time of a room where the audio signal is to be transmitted.


encode data into an audio signal including a sequence of tones encoding the data, 
wherein the audio signal is configured to minimize environmental interference by configuring the sequence of tones to insert a space between at least some tones of the sequence of tones within the audio signal and to include a tone length that is proportional to a reverberation time of a room where the audio signal is to be transmitted.
 
32.	(Currently Amended) An apparatus for encoding data for acoustic transmission, the apparatus comprising one or more processors configured to: 
encode the data into an audio signal including a sequence of tones encoding the data,
wherein the audio signal is configured to minimize environmental interference by sharpening an amplitude envelope of each tone of the sequence of tones within the audio signal and by configuring the sequence of tones to include a tone length that is proportional to a reverberation time of a room where the audio signal is to be transmitted.


encode data into an audio signal including a sequence of tones encoding the data, 
wherein the audio signal is configured to minimize environmental interference by sharpening an amplitude envelope of each tone of the sequence of tones within the audio signal and by configuring the sequence of tones to include a tone length that is proportional to a reverberation time of a room where the audio signal is to be transmitted.

34.	(Previously Presented) A method as claimed in claim 13, wherein the audio signal is configured to minimize environmental interference by configuring the sequence of tones to avoid repeating frequency tones in adjacent tones of the sequence of tones by replacing a repeating frequency tone with a predetermined frequency tone, wherein the same predetermined frequency tone is used to indicate a repetition of tones regardless of which frequency tone is being repeated. 

35.	(Currently Amended) A method as claimed in claim 34, wherein the predetermined frequency tone is out-of-band of other frequencies of the sequence of tones.



37.	(Canceled) 

38.	(Currently Amended) A method as claimed in claim 1, wherein the data comprises a header, an error correction and a payload and each tone of the sequence of tones corresponds to the header, the error correction or the payload, wherein decoding the processed signal to extract the data includes extracting the header, the error correction and the payload, and wherein the header includes a plurality of polyphonic tones which are the same across multiple acoustically transmitted signals. 

39.	(New) The method as claimed in claim 1, wherein processing the received audio signal includes processing the received signal on a per frame basis using Fast-Fourier Transform (FFT) to produce a plurality of bins of magnitude for each frame of a plurality of frames and modifying, for at least one frame of the plurality of frames, a magnitude in each bin in accordance with a magnitude value of a corresponding bin in a frame preceding a frame of the at least one frame. 



41.	(New) The system of claim 27, wherein processing the received audio signal includes processing the received signal on a per frame basis using Fast-Fourier Transform (FFT) to produce a plurality of bins of magnitude for each frame of a plurality of frames and modifying, for at least one frame of the plurality of frames, a magnitude in each bin in accordance with a magnitude value of a corresponding bin in a frame preceding a frame of the at least one frame. 

Claim Interpretation
	“a second device comprising a microphone for acoustically receiving an audio signal including the transmitted audio signal encoding the data and environmental interference and one or more processors configured to:” in lines 6-8 of claim 27 is interpreted as where the second device comprises a microphone and one or more processors, where the microphone is for acoustically receiving an audio signal, where the received audio signal includes the transmitted audio signal and includes environmental interference.

Allowable Subject Matter
Claims 1-4, 6, 8-20, 22-27, 29-36 and 38-41, are allowed.
The following is an examiner’s statement of reasons for allowance: 

	As per Claim(s) 1 (and similarly claims 26-27, 29, and consequently claims 2-4, 6, 8-12, and 38-41 which depend on claims 1, 26, and 27, the prior art of record does not teach or suggest the combination of all limitations in claim(s) [1], including (i.e. in combination with the remaining limitations in claim[s] [1]) wherein the received audio signal includes a space between at least some tones of the sequence of tones and a tone length that is proportional to a reverberation time of a room where the audio signal was transmitted.
As per Claim(s) 13 (and similarly claims 22, 30-33, and consequently claims 14-20, 23-25, 34-37 which depend on claim 1, the prior art of record does not teach or suggest the combination of all limitations in claim(s) [1], including (i.e. in combination with the remaining limitations in claim[s] [1]) configuring the sequence of tones… to include a tone length that is proportional to a reverberation time of a room where the audio signal is to be transmitted.
 2016/0007116 teaches “wherein the first directional ratio is proportional to the reverberation time of the room” (claim 14).  This reference does not appear to determine a tone length to be proportional to a reverberation time of the room (the sound content which is played does not necessarily include a sequence of tones encoding data).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
8782530 teaches “for each of the plurality of frontend devices: generating based on the template a different respective environment-specific decoder corresponding to the interface technology of the frontend device; and issuing the respective environment-specific decoder from the development environment, wherein the frontend device to receive and execute the respective environment-specific decoder to present the user interface with specific data and user interaction functions according to the native environment of the frontend device based on user interaction with the user interface technology supported by the frontend device” (claim 1).  Environment, in this reference, does not appear to refer to environmental noise.
4794601 suggests multiple decoders that vote on a 30-bit output of each of a plurality of computers on a bit-by-bit basis (col. 4, lines 30-42, see also Figure 2 and col. 3, line 60 – col. 4, line 29).
2009/0034712 teaches different devices with different echo cancellation mechanisms (Figure 1, paragraph 24) but the echo cancellation mechanisms appear to operate on the same information (paragraph 14).
2018/0359560 (LATE filing date) teaches “A signal processor comprising a plurality of microphone-terminals configured to receive a respective plurality of microphone-signals. A plurality of beamforming-modules, each respective beamforming-module configured to receive and process input-signalling representative of some or all of the plurality of microphone-signals to provide a respective speech-reference-signal, a respective noise-reference-signal, and a beamformer output signal based on focusing a beam into a respective angular direction. A beam-selection-module comprising a plurality of speech-leakage-estimation-modules, each respective speech-leakage-estimation-module configured to receive the speech-reference-signal and the noise-reference-signal from a respective one of the plurality of beamforming-modules; and provide a respective speech-leakage-estimation-signal based on a similarity measure of the received speech-reference-signal with respect to the received noise-reference-signal. The beam-selection-module further comprises a beam-selection-controller configured to provide a control-signal based on the speech-leakage-estimation-signals” (Abstract).  This reference does not qualify as prior art.
9237226 teaches where each of a plurality of devices has a respective echo canceler (col. 3, lines 50-56) but this appears to be directed to canceling speech echo (col. 3, line 6 – col. 4, line 26).
	As per Claims 34-35:
4323881 teaches “Symbol "R" in Table 1 is a repeat symbol. For instance, in an ID number of "33992", the distinction between the first and second or between the third and fourth tones may not be sufficiently clear to ensure satisfactory discrimination upon reception. The discrimination could be facilitated by the use of the "R" (or repeat) tones 
As per Claims 36 and 38:
2011/0307787 teaches “FIG. 4B shows another example of an audio cue which comprises a sequence of multiple tones 403-1 to 403-n, one or more of which function as a header H indicating that the tone or tones which follow the header constitute a cue. By way of illustration, a sequence of two or three tones may be used as a header and processor 112 may be programmed as a tone detector that detects the header and treats the sequence of tones following the header as being a cue” (paragraph 49).  This reference suggests where a header can be a specific sequence of two or three tones (which suggests where a header for multiple signals can be the same specific sequence of tones)
2015/0248879 teaches “To start a particular communication, the transmitting device generates and outputs a first predefined sequence of tones for sending a header (e.g., preamble) of such communication to the receiving device. After such header, the transmitting device generates and outputs suitable tones for sending: (a) respective addresses of the transmitting and receiving devices; and (b) payload data of such communication to the receiving device. To end the particular communication, the transmitting device generates and outputs a second predefined sequence of tones for sending a footer of such communication to the receiving device. In this example, each byte has a 1-bit cyclic redundancy check ("CRC"). Accordingly, the processor 202 and 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





EY 3/24/2022
/ERIC YEN/           Primary Examiner, Art Unit 2658